DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fluid supply unit” in at least claim 1.  The word “unit” is considered a generic placeholder because it does not impart any structure and merely refers to the portion of the apparatus by non-specific terminology.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

However, the specification as filed fails to properly link the “fluid supply unit for supplying the cell unit with at least one fluid” to any particular structure, merely referring to the result obtained (substantially identical flow through the first and second electrochemical cells) without establishing what structure performs the function.  Therefore, while claims 1-12 and 14 will be interpreted under 35 U.S.C. 112(f) with respect to “fluid supply unit for supplying the cell unit with at least one fluid”, the specification fails to adequately describe the corresponding structure such that one of ordinary skill in the art at the time of filing to determine the metes and bounds of the claim because without an understanding of the structure which performs the function, they are unable to determine what structures in the prior art are equivalent and which are not equivalent.  This will be addressed further in the next section.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites several broad recitations “[a]n electrochemistry device”, “at least one fluid”, and the claim also recites “in particular electrolysis device”, “in particular polymer electrolyte membrane electrolysis device” and “in particular water” which is the narrower statement of the range/limitation.  Claim 13 recites a broad recitation “an electrochemistry device”, and the claim also recites “in particular an electrolysis device”, “in particular a polymer electrolyte membrane electrolysis device” and “in particular as claimed in claim 1” which is the narrower statement of the range/limitation.   The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Further, it is unclear whether claim 13 is dependent upon claim 1 (i.e.-requiring all of the features of claim 1) or whether it is wholly independent from claim 1.  
As noted above, claim 1 recites “having at least one fluid supply unit for supplying the cell unit with at least one fluid”.  Such language is considered a functional limitation relating to the function performed by the “fluid supply unit” under 35 U.S.C. 112(f).  However, the specification fails to adequately and precisely link any particular structure shown in the disclosure as performing the function.  See MPEP 2185 and 2181.  In the absence of clearly recited structure which performs the claimed function, the metes and bounds of the claim cannot be properly established under 35 U.S.C. 112(b) and (f) because there is no basis to determine which structures in the prior art are functionally equivalent and which are not functionally equivalent.  
Claim 1 also recites “the fluid supply unit is designed in such a way that, in at least one normal operating state, …” (emphasis added).  The italicized portion lacks clarity because the recitation relates the structure (“the fluid supply unit”) to “at least one normal operating state” (i.e.-how the structure is used) without giving any indication of any structural elements that form the “fluid supply unit”.  
Claims 1 and 13 also recite “at least substantially identical”.  However, it is unclear how “at least” applies in conjunction with “substantially identical”.  If two values are “substantially identical” they are understood to be “approximately equal: in value.  “At least approximately equal” has no meaning in this context, either the values are approximately equal or the values are not approximately equal and thus this particular claim language is not clear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas (US 4,339,324).
Haas teaches (see fig. 1, col. 4, lines 43-63) a electrolysis device comprising a cell unit (22A-22G) comprising at least one first electrochemical cell (e.g. 22A) and at least one second electrochemical cell (e.g. 22B) and having a fluid supply unit (constituting at least inlet manifold 23) for supplying a fluid to the first and second electrochemical cells.  The fluid supply unit included at least one first fluid supply path (including an inlet 25) extending section wise through the first electrochemical cell and at least one second fluid supply path (including another inlet 25) extending section wise through the second electrochemical cell.  Further, the fluid supply unit (constituting at least inlet manifold 23) achieves the 
Regarding claim 2, Haas teaches (see col. 4, lines 43-63) that the manifolds are sufficiently large so as to assure minimal pressure drop along their lengths leading to substantially equal pressure drops through the different fluid flow paths.
Regarding claim 3, the two parallel fluid flow paths described above were of substantially equal length from the inlet (27) to the outlet (28).  
Regarding claim 4, the first and second fluid supply paths of Haas led from a common inlet (27) to the electrochemical cells and to a common outlet (28).
Regarding claim 5, the fluid supply unit of Haas included an inlet manifold (23) and an outlet manifold (24).  The inlet manifold (23) conducted the fluid in an inlet flow direction (to the right according to arrow 33) that was parallel to the outlet flow direction through outlet manifold (24) towards outlet (28).
Regarding claim 6, the sum of the length of a first inlet portion (from inlet 27 to left-most inlet 25) and a first outlet portion (from left-most outlet 26 to outlet 28) of the first fluid supply path was identical to the sum of the length of a second inlet portion (from inlet 27 to 2nd inlet 25) and a second outlet portion (from 2nd outlet 26 to outlet 28) of the second fluid supply path.  
Regarding claim 8, the sum of the length of a first inlet portion (from inlet 27 to left-most inlet 25) and a first outlet portion (from left-most outlet 26 to outlet 28) of the first fluid supply path was identical to the sum of the length of a second inlet portion (from inlet 27 to 2nd inlet 25) and a second outlet portion (from 2nd outlet 26 to outlet 28) of the second fluid supply path.  Further, the inlet channel (manifold 23) at least partially forms the first inlet portion and second inlet portion (both 
Regarding claims 9 and 10, in figs. 3-5, Haas show that the cell unit was constructed of functional cell stack elements (e.g. 49) forming at least a section of the first and second fluid supply paths (i.e. forming manifolds 23 and 24 through holes 58.
Regarding claim 11, the cell unit of Haas comprised a stack of cells (see figs. 1 and 2) each of which possessed an individual flow path connecting the manifold 23 to the manifold 24.
Regarding claim 12, the electrochemical device of Haas is an electrolyzer (see col. 1, lines 5-8, “electrolysis of water”).
Regarding claim 13, Haas teaches (see fig. 1, col. 1, lines 5-8, and col. 4 , lines 43-63) a method for operating an electrolysis device having at least one cell unit (22A-22G) comprising a first electrochemical cell (22A) and a second electrochemical cell (22B) wherein the first and second electrochemical cells were flowed through by a fluid (water) in such a way that a volume flow of the fluid through the first electrochemical cell was substantially identical to the flow of the fluid through the second electrochemical cell.  
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarancon (US 4,950,370).
Tarancon teaches (see figs. 1-3B, 10B, 11B, and 12B and claims 1, 4 and 11) a polymer electrolyte membrane electrolysis device having at least one cell unit comprising at least one first electrochemical cell (e.g. left-most cell in fig. 10B) and at least one second electrochemical cell (e.g. right-most cell in fig. 10B) and a fluid supply unit constituting at least lower manifold 960 (fig. 10B) comprising a first fluid supply path extending section-wise through the first electrochemical cell and a second fluid supply path extending section-wise through the second electrochemical cell.  The result of the fluid supply unit of Tarancon was to establish “the flow of electrolyte from the inlet to the outlet of the volumetric flow in each cell unit” (emphasis added).  
Regarding claim 2, as noted in claim 11 of Tarancon, the pressure loss in each fluid supply path was substantially identical.
Regarding claim 3, fluid supply paths of Tarancon were of equal length between inlet (987) and outlet (981).
Regarding claim 4, as noted above, the fluid supply paths of Tarancon led from a common inlet (987) to a common outlet (981).
Regarding claim 5, the fluid supply unit included a first inlet channel (lower manifold 960) and a second outlet channel (upper manifold 980), which provided for conducting the fluid in an inlet and outlet flow direction that ran parallel to each other.
Regarding claim 6, the sum of the length of a first inlet portion (from inlet 987 to inlet A) and the first outlet portion (from outlet A to outlet 981) was the same as the sum of the length of the second outlet portion (from inlet 987 to inlet G) and the second outlet portion (from outlet G to outlet 981).
Regarding claim 7, as shown in fig. 12B the pressure within the inlet manifold (line 960) was greatest at the first inlet (A) as compared to the last inlet (G) and the pressure within the outlet manifold (line 980) was higher at the first outlet (A) as compared to the last outlet (G).  
 Regarding claim 8, the sum of the length of a first inlet portion (from inlet 987 to inlet A) and a first outlet portion (from outlet A to outlet 981) of the first fluid supply path was identical to the sum of the length of a second inlet portion (from inlet 987 to inlet G) and a second outlet portion (from outlet G to outlet 981) of the second fluid supply path.  Further, the inlet channel (manifold 960) at least partially forms the first inlet portion and second inlet portion (labelled A-G) and the outlet channel (manifold 980) at least partially forms the first outlet portion and second outlet portion (not labelled).

Regarding claim 11, the cell unit of Tarancon comprised a stack of cells (see figs. 1-3B and 10B) each of which possessed an individual flow path connecting the manifold 960 to the manifold 980.
Regarding claim 12, the electrochemical device of Tarancon is an electrolyzer (see col. 1, lines 6-10, “electrolytic apparatus”).
Regarding claim 13, Tarancon teaches (see figs. 1-3B, 10B, 11B, and 12B and claims 1, 4 and 11) a method for operating an electrolysis device having at least one cell unit (1100, 1200, 1300) comprising a first electrochemical cell (A) and a second electrochemical cell (G) wherein the first and second electrochemical cells were flowed through by a fluid in such a way that a volume flow of the fluid through the first electrochemical cell was substantially identical to the flow of the fluid through the second electrochemical cell.  
Regarding claim 14, as shown in fig. 12B the pressure within the inlet manifold (line 960) was greatest at the first inlet (A) as compared to the last inlet (G) and the pressure within the outlet manifold (line 980) was higher at the first outlet (A) as compared to the last outlet (G).  Additionally, the sum of the length of a first inlet portion (from inlet 987 to inlet A) and a first outlet portion (from outlet A to outlet 981) of the first fluid supply path was identical to the sum of the length of a second inlet portion (from inlet 987 to inlet G) and a second outlet portion (from outlet G to outlet 981) of the second fluid supply path.  Further, the inlet channel (manifold 960) at least partially forms the first inlet portion and second inlet portion (labelled A-G) and the outlet channel (manifold 980) at least partially forms the first outlet portion and second outlet portion (not labelled).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The citations to Haryu et al (US 2011/0132748), Frie et al (US 3,926,676) and Mattejat (EP 1968149) by the EPO in the corresponding PCT application are noted.  No rejection grounds are presented over these references merely in preference for the direct teachings of Haas and Tarancon of establishing identical volume flow rates in the plural cells in order to avoid overly duplicative rejection grounds.  The Office would make Applicant aware that rejection grounds over these references are still possible along similar reasoning as set forth in the Written Opinion of the International Searching Authority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796